Title: To James Madison from George Washington, 16 April 1794
From: Washington, George
To: Madison, James


Dear Sir
April 16th. 1794.
Not ’till yesterday did I receive the Agricultural Pamphlets from Mr: Peters. Knowing that you had not finished the perusal you intended to give them, I return them to you for that purp⟨ose⟩. After you have examined them at your leizure I wd. thank you for such remarks as shall have occurred to you on the occasion for I have yet to acknowledge Sir Jno. Sinclairs politeness in sending them to Your Affecte. Servt
Go: Washington
